J-S02035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TYSHEED DAVIS                            :
                                          :
                    Appellant             :   No. 1131 EDA 2020

      Appeal from the Judgment of Sentence Entered October 17, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008148-2016


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                          FILED: March 12, 2021

      Appellant Tysheed Davis appeals from the judgment of sentence

imposed following his jury trial conviction of third-degree murder and related

offenses. Specifically, he claims that the trial court erred when it failed to

instruct the jury on involuntary manslaughter. We affirm.

      We take the factual history in this matter from the trial court’s opinion

and our review of the certified record.

      In the afternoon of April 29, 2016, Jessie Williams got into the
      driver’s side of his Jeep as his friend, Bryan Robinson, sat in the
      front passenger seat. Mr. Williams drove down Twenty-Third
      street in Philadelphia, turning onto Wharton Street and then onto
      Twenty-Second Street. Unbeknownst to Williams, [Appellant] was
      chasing him, gun drawn, running down the streets. The Jeep
      turned onto Latona Street. [Appellant], seeking an opportunity to
      cut Williams off, turned the block before, onto Titan, gun still
      drawn as he ran down the street. The Jeep passed [A]ppellant on
      Twenty-First Street and [Appellant] doubled back.         Williams
      turned onto Wharton Street and stopped at the red light at the
      intersection of Wharton and Point Breeze Streets, where
J-S02035-21


      [Appellant] ran into the street, aimed and fired his .380 caliber
      pistol into the Jeep multiple times. Williams, licensed to carry,
      returned fire, striking [Appellant’s] gun and amazingly breaking
      off a part of the gun, together with the top of [Appellant’s] trigger
      finger. But the damage had been done. Williams had been shot
      in the chest and the bullet travelled into his heart, causing his
      death. The Jeep crossed over Point Breeze and crashed at 2026
      Wharton Street. Remark[ab]ly, the chase and gunfight were
      caught on several different security cameras in the area and those
      videos were collected by the police.

Trial Ct. Op., 6/30/20, at 3 (record citation omitted).

      A four-day jury trial commenced on April 16, 2019.               After the

Commonwealth presented its case in chief, Appellant testified in his own

defense. He stated that he chased Williams’ Jeep in order to get his money

back for an inoperable gun he had recently bought from Bryan Robinson. See

N.T. Trial, 4/22/19, at 10-12. After catching up with the Jeep, he claimed that

he approached and asked for his money back, at which time Williams started

firing the gun at him. See id. at 14-16. Appellant asserted that he had no

intention of shooting anybody, he had been running and laughing with the gun

because he knew it did not work, and the gun unexpectedly fired during the

incident. See id. at 18.

      Appellant requested that the trial court give the jury both voluntary and

involuntary manslaughter charges. After Appellant’s testimony, the trial court

stated: “As to your request, I think I have to give an involuntary. . . . I don’t

think you get voluntary, because there’s two ways to do it, and you don’t—

your client’s testimony does not fit into either one. But I think his testimony

fits into involuntary.” Id. at 49. Following the parties’ closing arguments, the


                                      -2-
J-S02035-21



trial court instructed the jury, including a charge concerning the “six possible

verdicts that you might reach in this case: Not guilty or guilty of one of the

following crimes: Murder in the first degree, murder in the third degree, and/or

involuntary manslaughter.” N.T. Trial, 4/22/19, at 112-13.

      Specifically, with respect to involuntary manslaughter, the court

instructed the jury as follows:

      The defendant is charged with involuntary manslaughter. The
      defendant commits involuntary manslaughter when he or she
      directly causes the death of another person by reckless or grossly
      negligent conduct.

      The defendant is charged with involuntary manslaughter.

      To find the defendant guilty of this offense, you must find that the
      following three elements have been proven beyond a reasonable
      doubt:

      Firsts, that Jessie Williams is dead.

      Second, that the defendant was a direct cause of his death.

      And, third, that the defendant’s conduct was reckless or grossly
      negligent. The terms “reckless” and “grossly negligent” mean the
      same thing.

      A defendant’s conduct is reckless or grossly negligent when he’s
      aware of and consciously disregards a substantial and unjustifiable
      risk that death will result from his conduct, the nature and degree
      of risk being such that it is grossly unreasonable for him to
      disregard.

      In deciding whether the defendant’s conduct is reckless or grossly
      negligent, you should consider all the relevant facts and
      circumstance including the nature and intent of the defendant’s
      conduct and the circumstances known to him.

      As the definitions I just gave you indicate, the reckless/gross
      negligence required for involuntary manslaughter is a great
      departure from the stared of ordinary care. It is a departure that



                                      -3-
J-S02035-21


        shows a disregard for human life or indifference to the possible
        consequences of one’s conduct.

        Compared with the recklessness/gross negligence, the malice
        required for third-degree murder is a more blame-worthy state of
        mind. The essence of [] malice is an extreme indifference to the
        value of human life.

Id. at 118-20.

        On April 23, 2019, the jury found Appellant guilty of third-degree

murder, firearms not to be carried without a license, carrying a firearm in a

public place, and possession of an instrument of crime.1 Following the jury’s

verdict, Appellant pleaded guilty to possession of a firearm prohibited.2

        On October 17, 2019, the trial court sentenced Appellant to an

aggregate sentence of thirty and one-half to sixty-one years of imprisonment.

The trial court denied Appellant’s post-sentence motion on February 28, 2020.

        Appellant timely filed a notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The trial court filed a responsive Rule 1925(a) opinion.

        Appellant presents the following issue on appeal: “Was the [A]ppellant

denied a fair trial because the trial judge declined to charge the jury, as

requested, on the offense of involuntary manslaughter?” Appellant’s Brief at

4.

        Appellant claims that the trial court erred by denying his request for a

jury instruction on involuntary manslaughter. He contends that the evidence
____________________________________________


1   See 18 Pa.C.S. §§ 2502(c), 6106(a)(1), 6108, and 907(a), respectively.

2   See 18 Pa.C.S. § 6105(a)(1).


                                           -4-
J-S02035-21



could reasonably support a conviction for involuntary manslaughter because

the victim’s death “resulted from serious negligence and/or serious

recklessness.” Id. at 14. Hence, he claims the trial court should have given

the involuntary manslaughter charge to the jury.

      We review a challenge to jury instructions for an abuse of discretion or

an error of law. See Commonwealth v. Galvin, 985 A.2d 783, 798-99 (Pa.

2009). “It is axiomatic that, in reviewing a challenged jury instruction, an

appellate court must consider the entire charge as [a] whole, not merely

isolated fragments, to ascertain whether the instruction fairly conveys the

legal principles at issue.” Commonwealth v. Kane, 188 A.3d 1217, 1231

(Pa. Super. 2018) (citation omitted). “There is error in jury instructions only

when the trial court abuses its discretion and inaccurately states the law.” Id.

(citation omitted).

      Here, a review of the record reveals that, contrary to Appellant’s claim,

the trial court concluded that an involuntary manslaughter instruction was

appropriate and instructed the jury accordingly. See N.T. Trial, 4/22/19, at

49, 118-20; see also Kane, 188 A.3d at 1231. Therefore, Appellant’s claim

is meritless.

      Judgment of sentence affirmed.




                                     -5-
J-S02035-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/21




                          -6-